COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Paul T. Young v. William Heins, Leah Vidrine, Emily Lueck, and
                              Wayde Shipman

Appellate case number:        01-15-00500-CV

Trial court case number:      13CV0293-A

Trial court:                  56th District Court of Galveston County

        On June 1, 2015, appellant, Paul T. Young, filed his notice of appeal of a summary
judgment that became final on March 4, 2015. Young’s brief was due to be filed no later than
December 14, 2015. On December 29, 2015, appellant filed his motion for extension of time,
requesting an extension to February 12, 2016. This Court granted the motion. On February 12,
2016, appellant filed a second motion for an extension of time to file his brief, requesting an
extension to March 30, 2016. Appellee Wayde Shipman opposed the requested extension, and
appellees, Williams Heins, Leah Vidrine, and Emily Lueck filed their “joinder” with Shipman’s
response. This Court granted the requested extension and extended the time to file appellant’s
brief to March 30, 2016, with no further extensions absent extraordinary circumstances.

        On March 30, 2016, appellant filed a third motion for extension of time to file brief due
to extraordinary circumstances, requesting an extension to April 9, 2016. We deny the motion.
Nevertheless, appellant’s brief is due to be filed no later than Friday, April 8, 2016.

        Appellant also has filed a motion to file in this Court an unredacted motion for extension
of time under seal. We dismiss that motion as moot.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                        Acting individually

Date: April 6, 2016